     Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 1 of 7
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                  March 29, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                           HOUSTON DIVISION



JOHN DOE (pseudonym), on behalf       §
of his minor child, FRANK             §
THOMAS (pseudonym) ,                  §
                                      §
                 Plaintiff,           §
                                      §
v.                                    §        CIVIL ACTION NO. H-19-0430
                                      §
DEBORAH HELEN SUTTER, FORT BEND       §
COUNTY, TROY NEHLS, KENNETH           §
JOHNSON, CHANCE BAGLEY, THOMAS        §
HIBBS, THOMAS CANTU, DALIA            §
SIMONS, TIMOTHY MORRIS, and           §
KRISTY GUTIERREZ,                     §
                                      §
                 Defendants.          §




                     MEMORANDUM OPINION AND ORDER

     The parties, plaintiff John Doe (pseudonym) on behalf of his

minor child, Frank Thomas (pseudonym) ("Plaintiff") , and defendants

Fort Bend County,      Troy Nehls,    Kenneth Johnson,      Chance Bagley,

Thomas Hibbs,    Thomas   Cantu,   Dalia Simons,      Timothy Morris,         and

Kristy Gutierrez     (collectively,       "Defendants")   ask the court to

resolve a dispute over the appropriate scope of a protective order

covering thirty-eight minutes of video evidence            (the "Evidence")

relevant to both this action and the ongoing prosecution of Deborah

Sutter pending in the 400th District Court of Fort Bend County,

Texas, which contains child pornography.          Pending before the court


                                     -1-
    Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 2 of 7



is the parties' Joint Motion for Resolution of a Discovery Dispute

Regarding        Scope     of     Stipulated   Order     Protecting      Confidential

Documents and Testimony (Docket Entry No.                  31) .   For the reasons

explained below,            the   County and       Individual   County Defendants'

Proposed Order Protecting Confidential Documents                      and Testimony

(Docket Entry No. 31-2) will be entered.

     The parties do not dispute that the Evidence is discoverable.

The parties            also agree    that   some    form of protective order        is

appropriate.            Plaintiff and Defendants disagree only as to the

appropriate scope of the protective order.                  Federal Rule of Civil

Procedure        26 (c) (1)     provides    guidelines    for   courts    in   issuing

protective orders:

     (c)         Protective Orders.

            In General.
           (1)            A party or any person from whom
       discovery is sought may move for a protective order in
       the court where the action is pending -- or as an
       alternative on matters relating to a deposition, in
       the court for the district where the deposition will
       be taken. The motion must include a certification that
       the movant has in good faith conferred or attempted to
       confer with other affected parties in an effort to
       resolve the dispute without court action. The court
       may, for good cause, issue an order to protect a party
       or person from annoyance, embarrassment, oppression,
       or undue burden or expense, including one or more of
       the following:

                 (A)    forbidding the disclosure or discovery;

                 specifying terms, including time and place or
                 (B)
             the allocation of expenses, for the disclosure or
             discovery;

             (C) prescribing a discovery method other than the
             one selected by the party seeking discovery;

                                               -2-
     Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 3 of 7




              (D) forbidding inquiry into certain matters, or
              limiting the scope of disclosure or discovery to
              certain matters;

              (E) designating the persons who may be                  present
              while the discovery is conducted;

              (F) requiring that a deposition              be   sealed       and
              opened only on court order;

              (G)  requiring that a     trade secret or other
              confidential research, development, or commercial
              information not be revealed or be revealed only in
              a specified way; and

              (H) requiring that the parties simultaneously file
              specified documents or information in sealed
              envelopes, to be opened as the court directs.

"The trial court has broad discretion in using protective orders to

limit    the means and scope of discovery."                Carnaby v.        City of

Houston,      Civil No. H-08-1366,        2008 WL 4546606,      at *1   (S.D. Tex.

Oct. 10, 2008)     (citing Matter of Evangeline Refining Co., 890 F.2d

1312,    1320    (5th   Cir.   1989));     see    also   Seattle     Times    Co.   v.

Rhinehart, 104 S. Ct. 2199, 2209 (1984)             ("Rule 26(c) confers broad

discretion on the trial court to decide when a protective order is

appropriate and what degree of protection is required.").

        The   Fifth Circuit has      recognized that        federal     common law

affords a qualified privilege to "investigative files in an ongoing

criminal investigation.              II
                                            Coughlin v. Lee,       946 F.2d 1152,

1159 (5th Cir. 1991).          The law enforcement privilege has a number

of   purposes,      from   protecting       the    identity     of    confidential

informants, In re United States Department of Homeland Security,


                                          -3-
      Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 4 of 7



459 F.3d 565,        569    (5th Cir.      2006),    to protecting the privacy of

individuals involved in an investigation,                  In re The City of New

York, 607 F.3d 923,          944     (2d Cir. 2010).      In this case Defendants

are not asserting the law enforcement privilege to avoid disclosing

the Evidence,         but   to support their argument             that   the Evidence

should    be    entitled        to    additional       protection       and     that    the

"attorneys'         eyes    only"    designation       proposed    by    Plaintiff       is

insufficient.

      "Attorneys' eyes only" designations are one method courts can

utilize in protective orders to prevent disclosure of sensitive or

confidential information.             This designation is common in protective

orders in civil litigation involving trade secrets.                           See Fed. R.

Civ. P. 26(c) (1) (G);         In re The City of New York, 607 F.3d at 935.

"The purpose of this form of limited disclosure is to prevent a

party from viewing the sensitive information while nevertheless

allowing the party's           lawyers to litigate on the basis of that

information."         Id. at 935-36 (emphasis in the original).                  In In re

The   City     of    New    York     the    Second    Circuit     acknowledged         that

"attorneys' eyes only" designations are problematic with respect to

some law enforcement records for three compelling reasons:                              (1)

accidental disclosure of law enforcement records can have severe

consequences and be difficult to remedy; (2) it is not always clear

in the law enforcement context whether an accidental disclosure has

occurred;      and    (3)   if an accidental disclosure             does occur,         the


                                             -4-
       Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 5 of 7


source of the disclosure can be difficult to identify. 1                             Id. at

936-37.

       Plaintiff argues that an "attorneys' eyes only" designation is

sufficient to protect law enforcement's                     interests.         Defendants

disagree,         arguing that an "attorneys'            eyes only" designation is

insufficient and that requiring Plaintiff's counsel to view the

evidence at the District Attorney's office would appropriately

balance          Plaintiff's   interest       in    viewing      the   Evidence        with

Defendants'         interest   in protecting the victim and the public.

Defendants acknowledge that as the victim's counsel,                          Plaintiff's

counsel shares Defendants'             interest in protecting the victim's

privacy, but argues that an "attorneys' eyes only" designation will

not    adequately       protect    against         the   risk    of    an     inadvertent

disclosure, such as "theft of a computer, burglary of an office,

hack, or other technological glitch." 2                  Defendants argue that such

an inadvertent disclosure would "ha[ve] no remedy.                          Other victims

may develop a reluctance to report such abuse for fear that records

of such could become public.            Future perpetrators may gain insight

into       the    apprehension    of   this     criminal        defendant      and    evade




       1
      In light of        these and other considerations, the In re The
City of New York        court ruled that the relevant evidence was
protected by the        law enforcement privilege and not subject to
disclosure under        any conditions.  607 F.3d at 951.
       2
     See Joint Motion for Resolution of a Discovery Dispute
Regarding Scope of Stipulated Order Protecting Confidential
Documents and Testimony, Docket Entry No. 31, p. 10.

                                          -5-
       Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 6 of 7


[detection] . " 3

       The Evidence is a video depiction of the sexual molestation of

a child victim.              Defendants have cited examples of the serious

consequences that could result from an inadvertent disclosure of

the Evidence.               When issuing a         protective order,        the court has

discretion to determine what degree of protection is appropriate.

Rule       26 {c) {1) {B)    provides       that     protective    orders    may    "specify

terms, including time and place or the allocation of expenses, for

the disclosure or discovery."                     Fed. R. Civ. P. 26(c) (1) {B).          Rule

26 (c) {1) (E)      provides        that    the    court may also      "designat [e)       the

persons who may be present while the discovery is conducted."

Fed. R. Civ. P. 26(c) (1) (E).                Defendants' proposed protective order

does not prevent Plaintiff's counsel from viewing the Evidence, but

would restrict the manner in which it is viewed and prevent a copy

of     particularly               sensitive       material      depicting     the    sexual

exploitation          of      a     child     from      being   publicly    disseminated.

Plaintiff's         counsel        has   already inspected the         Evidence      at    the

District Attorney's office. 4                  Should Plaintiff's counsel need to

view the Evidence again in preparation for trial, counsel will be

able to do so pursuant to Defendants' proposed order under similar




       4
      See id. at 8; Declaration of the Honorable Brian Middleton
on Behalf of the County and Individual County Defendants' Motion
for a Protective Order {"Middleton Declaration"), Docket Entry
No. 34, p. 3, ~ 7 ("I have allowed the attorneys-in-charge of
this matter to view these materials under the supervision of my
office.") .

                                                  -6-
      Case 4:19-cv-00430 Document 35 Filed on 03/29/19 in TXSD Page 7 of 7


circumstances as his previous viewing. 5

      Defendants'    proposed protective order balances Plaintiff's

interest in viewing the Evidence with law enforcement's interest in

protecting the victim and the public from the consequences of a

potential inadvertent disclosure.          The parties' Joint Motion for

Resolution of a Discovery Dispute Regarding Scope of Stipulated

Order Protecting Confidential Documents and Testimony (Docket Entry

No. 31) is therefore GRANTED and the court will enter The County

and   Individual     County   Defendants'     Proposed    Order    Protecting

Confidential Documents and Testimony (Docket Entry No. 31-2).



SIGNED at Houston, Texas, on this 29th day of                     019.




                                                       SIM LAKE
                                             UNITED STATES DISTRICT JUDGE




      5
     See Middleton Declaration, Docket Entry No. 34, p. 3, n.2
("I would allow a similar procedure for the materials
[Plaintiff's counsel] recently requested.").

                                     -7-
